                                       Case 3:20-cv-07760-WHA Document 94 Filed 03/09/21 Page 1 of 2




                               1 Eugene Y. Mar (State Bar No. 227071)
                                 emar@fbm.com
                               2 Winston Liaw (State Bar No. 273899)
                                 wliaw@fbm.com
                               3 Sushila Chanana (State Bar No. 254100)
                                 schanana@fbm.com
                               4 Elizabeth M. Toledo (State Bar No. 312652)
                                 ltoledo@fbm.com
                               5 Ashleigh Nickerson (State Bar No. 331056)
                                 anickerson@fbm.com
                               6 Farella Braun + Martel LLP
                                 235 Montgomery Street, 17th Floor
                               7 San Francisco, California 94104
                                 Telephone: (415) 954-4400
                               8 Facsimile: (415) 954-4480

                               9 Attorneys for ADOBE, INC.

                            10                                   UNITED STATES DISTRICT COURT
                            11                   NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                            12

                            13 SYNKLOUD TECHNOLOGIES, LLC,                         Case No. 3:20-CV-07760-WHA
                            14                      Plaintiff,                     NOTICE OF APPEARANCE OF
                                                                                   ATTORNEY ELIZABETH M. TOLEDO
                            15             vs.
                            16 ADOBE, INC.,                                        The Hon. William H. Alsup
                            17                      Defendant.
                            18

                            19 TO:         THE COURT, ALL PARTIES AND THEIR COUNSEL OF RECORD:
                            20             PLEASE TAKE NOTICE that I, Elizabeth M. Toledo, associated with Farella Braun +
                            21 Martel LLP hereby enter my appearance of counsel for Defendant ADOBE, INC. My address,

                            22 telephone number and email are as follows:

                            23             Elizabeth M. Toledo (State Bar No. 312652)
                                           Farella Braun + Martel LLP
                            24             235 Montgomery Street, 17th Floor
                                           San Francisco, California 94104
                            25             Telephone: (415) 954-4400
                                           Facsimile: (415) 954-4480
                            26             Email: ltoledo@fbm.com
                            27 ///

                            28 ///
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    NOTICE OF APPEARANCE                                                           38027\13982899.1
         (415) 954-4400
                                    Case No. 3:20-CV-07790-WHA
                                       Case 3:20-cv-07760-WHA Document 94 Filed 03/09/21 Page 2 of 2




                               1           I hereby request that copies of all pleadings and papers filed in connection with the above-

                               2 captioned action be served upon me.

                               3

                               4 Dated: March 9, 2021                         FARELLA BRAUN + MARTEL LLP

                               5
                                                                              By:          /s/ Elizabeth M. Toledo
                               6
                                                                                    Elizabeth M. Toledo
                               7
                                                                              Eugene Y. Mar (State Bar No. 227071)
                               8                                              Winston Liaw (State Bar No. 273899)
                                                                              Sushila Chanana (State Bar No. 254100)
                               9                                              Elizabeth M. Toledo (State Bar No. 312652)
                                                                              Ashleigh Nickerson (State Bar No. 331056)
                            10
                                                                              Farella Braun + Martel LLP
                            11                                                235 Montgomery Street, 17th Floor
                                                                              San Francisco, California 94104
                            12                                                Telephone: (415) 954-4400
                                                                              Facsimile: (415) 954-4480
                            13                                                emar@fbm.com
                                                                              wliaw@fbm.com
                            14                                                schanana@fbm.com
                                                                              ltoledo@fbm.com
                            15                                                anickerson@fbm.com
                            16                                                Attorneys Defendant for ADOBE, INC.
                            17

                            18

                            19
                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
 San Francisco, California 94104    NOTICE OF APPEARANCE                             2                                     38027\13982899.1
         (415) 954-4400
                                    Case No. 3:20-CV-07790-wha
